
      
        DEPARTMENT OF DEFENSE
        GENERAL SERVICES ADMINISTRATION
        NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
        48 CFR Parts 1, 2, 9, 12, 22, and 52
        [FAR Case 2013-001; Docket 2013-0001, Sequence 1]
        RIN 9000-AM55
        Federal Acquisition Regulation; Ending Trafficking in Persons; Extension of Time for Comments
        
          AGENCY:
          Department of Defense (DoD), General Services Administration (GSA), and National Aeronautics and Space Administration (NASA).
        
        
          ACTION:
          Proposed rule; extension of comment period.
        
        
          SUMMARY:
          DoD, GSA, and NASA issued a proposed rule on September 26, 2013, amending the Federal Acquisition Regulation (FAR) to strengthen protections against trafficking in persons in Federal contracts. These changes are intended to implement E.O. 13627 and Title XVII of the National Defense Authorization Act for Fiscal Year 2013. The comment period is being extended to provide additional time for interested parties to provide comments for FAR Case 2013-001, Ending Trafficking in Persons, to December 20, 2013.
        
        
          DATES:
          For the proposed rule published on September 26, 2013 (78 FR 59317), submit comments by December 20, 2013.
        
        
          ADDRESSES:
          Submit comments in response to FAR Case 2013-001 by any of the following methods:
          • Regulations.gov:
            http://www.regulations.gov. Submit comments via the Federal eRulemaking portal by entering “FAR Case 2013-001” under the heading “Enter Keyword or ID” and selecting “Search”. Select the link “Submit a Comment” that corresponds with “FAR Case 2013-001”. Follow the instructions provided at the “Submit a Comment” screen. Please include your name, company name (if any), and “FAR Case 2013-001” on your attached document.
          • Fax: 202-501-4067.
          • Mail: General Services Administration, Regulatory Secretariat (MVCB), ATTN: Hada Flowers, 1800 F Street NW., 2nd Floor, Washington, DC 20405.
          
            Instructions: Please submit comments only and cite “FAR Case 2013-001” in all correspondence related to this case. All comments received will be posted without change to http://www.regulations.gov, including any personal and/or business confidential information provided.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Marissa Petrusek, Procurement Analyst, at 202-501-0136 for clarification of content. For information pertaining to status or publication schedules, contact the Regulatory Secretariat at 202-501-4755. Please cite FAR Case 2013-001.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Background
        DoD, GSA, and NASA published a proposed rule in the Federal Register at 78 FR 59317, September 26, 2013. The comment period is extended to provide additional time for interested parties to submit comments on the FAR case until December 20, 2013.
        
          List of Subjects in 48 CFR Parts 1, 2, 9, 12, 22, and 52
          Government procurement.
        
        
          Dated: November 15, 2013.
          William Clark,
          Acting Director, Office of Government-wide Acquisition Policy, Office of Acquisition Policy, Office of Government-wide Policy. 
        
      
      [FR Doc. 2013-27878 Filed 11-20-13; 8:45 am]
      BILLING CODE 6820-EP-P
    
  